Citation Nr: 1524169	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  The Veteran died in May 2008 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1151.

In February 2014, the appellant testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In April 2014 the Board remanded the case to the RO for further development and adjudicative action.   All development directed by the Board's remand in this case appears to have been accomplished.  Specifically, all available personnel records were obtained, and the RO determined that further attempts to document herbicide exposure in Thailand and further attempts to document service on the ground in Vietnam would be futile.  See VA internal VA memoranda dated May 2011 and May 2015.  The RO obtained a medical opinion regarding the 38 U.S.C.A. § 1151 claim, which is adequate as it is provided by a medical professional, based on a review of the entire record, with adequate rationale.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died in May 2008 of multi-system organ failure due to (or as a consequence of) sepsis, due to (or as a consequence of) myocardial infarction, due to (or as a consequence of) end-stage renal disease; with diabetes and congestive heart failure listed as significant conditions contributing to death, but not resulting in the underlying cause.  

2.  The weight of the competent and probative evidence of record shows that the Veteran was not exposed to herbicide agents in service including while stationed in Thailand; and that he did not have service in the Republic of Vietnam.  



3.  The Veteran had no service-connected disabilities during his lifetime, and his fatal multi-system organ failure due to (or as a consequence of) sepsis, due to (or as a consequence of) myocardial infarction, due to (or as a consequence of) end-stage renal disease; and significant contributing conditions of diabetes and congestive heart failure were neither incurred during, nor otherwise related to, active service; and, there is no evidence that cardiovascular disease, renal disease or diabetes manifested within one year of the Veteran's discharge from active duty service.

4.  The Veteran's cause of death is unrelated to service.  

5.  The Veteran's death-causing multisystem organ failure, sepsis, myocardial infarction, end-stage renal disease, with contributing diabetes and congestive heart failure were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 1131, 1133, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § § 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the cause of death, the appellant was provided a notification letter in June 2008 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  After the notice letter was provided to the appellant, the claim was adjudicated in an August 2008 rating decision.  

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, and VA outpatient records.  

A medical opinion was obtained in relation to appellant's claim for service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151.  Findings from this examination is adequate for the purpose of the deciding the 38 U.S.C.A. § 1151 claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

The Board has determined that a medical opinion to address the question of a nexus between the Veteran's death-causing conditions and service is not required.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Mclendon, 20 Vet. App. at 83.  The record establishes that the Veteran did not have an in-service event, injury or disease that could be linked to his death-causing conditions.  The record shows that the Veteran was not exposed to tactical herbicides during service and the appellant has never argued that the Veteran's death-causing conditions had their onset during service, within the first post-service year, or that they related to service in any way other than as a result of in-service herbicide exposure.  Thus, the low threshold is not met, and a VA opinion is not required as to the issue of service connection for the cause of the Veteran's death.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Service connection for the cause of the Veteran's death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2014).

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arteriosclerosis; cardiovascular-renal disease, including hypertension; endocarditis (this term covers all forms of valvular heart disease); and diabetes mellitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include diabetes mellitus, and ischemic heart disease.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, service connection may also be established with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Exposure to Agent Orange may also be conceded on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  M21-1 MR IV.ii.2.C.10.q.  VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

A lay person is competent to report on the onset and recurrence of symptoms.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir 2009) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433 , n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4 .

Regardless of the theory of entitlement pursued, the appellant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the appellant has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  

The Veteran died in May 2008, more than three decades after his discharge from active duty.  As indicated in the death certificate, the cause of death was multi-system organ failure due to (or as a consequence of) sepsis, due to (or as a consequence of) myocardial infarction, due to (or as a consequence of) end-stage renal disease; with significant contributing conditions of diabetes and congestive heart failure.  

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  She asserts that the Veteran was exposed to herbicides/Agent Orange and that he had related illnesses that contributed to his death, including diabetes and heart disease.  

The Veteran's service personnel records document service in Thailand at Takhli Air Base from November 1968 to March 1970.  In a formal finding of the Joint Services Records Research Center (JSRRC), the JSRRC coordinator indicated that the Veteran's service dates, and geographical unit assignment in Thailand do not meet the criteria for conceding herbicide exposure.  The JSRRC coordinator noted that The Department of Defense list indicates only that limited testing of tactical herbicides was conducted in Thailand between April and September 1964 with a specific location identified as Pranburi Military Reservation associate with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  JSRRC concluded that there was no evidence of record establishing the Veteran's exposure to herbicides from his service in Thailand, and therefore exposure was not conceded.  

Likewise, a May 2011 RO worksheet notes the RO's developmental action between 2007 (in response to the Veteran's claim of service connection for diabetes mellitus prior to his death) and 2011 in an attempt to corroborate the Veteran's account of in-service herbicide exposure.  According to the data collected on the worksheet, the Veteran had no TDY's during the Vietnam era.  His duties in Thailand were as a send/receive operator, file service and routing clerk.  He prepared messages for transmission and proof read prior to transmission.  He operated a semi-automatic teletypewriter, IBM and UNIVAC data processing equipment; and, operated semi-automatic on and off line crypto equipment.  

Based on the worksheet findings, JSRRC provided a follow-up memorandum/formal finding of lack of information to verify service in Vietnam in May 2011.  

Regarding alleged service in Vietnam, the appellant testified at the April 2014 video conference that her late husband sent her letters during service when he was stationed in Thailand in which he told her that he would fly to Vietnam as part of his duties and spend about a day there before flying back to Thailand.  The appellant did not save the letters and the service personnel records do not support the appellant's contention that his service took him to Vietnam.  

After the case was remanded in April 2014, the RO emailed the Archivist of the Air Force Historical Research Agency in December 2014 requesting that he check the Veteran's unit history to see if the unit deployed people to Vietnam or if the unit was exposed to Agent Orange while in Thailand.  In a follow-up request, the JSRRC coordinator at the Appeals Management Center (AMC) in Washington, DC noted the Veteran's unit of assignment in Thailand, and noted the appellant's contentions that one of his duties was to fly on trips to Vietnam where he would get off the plane only to wait for soldiers to load onto the plane.  The Archivist of the Air Force Historical Research Agency was asked to comment on whether the Veteran's unit would send him to Vietnam based on his MOS.  In May 2015, the Archivist responded as follows:  

There is no reason why a communication specialist would be flying to Vietnam and back as part of his regular duties.  The unit history doesn't mention this situation, either in the Group level (the 1974th Communications Group) or at the squadron level (1980th Communications Squadron).  I regret that I cannot confirm this claim from our official unit histories.  

The appellant has provided no evidence to contradict the above findings.  In short, the RO made numerous inquiries to qualified sources in an attempt to find out whether exposure to herbicides either in Vietnam or Thailand could be conceded; however, based upon findings of the JCRRC and the Air Force Historical Research Agency, in-service herbicide exposure is not conceded, as there is no evidence to support the Veteran's contentions that he was exposure to herbicides in Thailand, or the appellant's contentions that the Veteran had boots-on-the-ground service in Vietnam.  As such, there is no presumption of in-service herbicide exposure and no evidence of actual exposure.  

While the argument at the crux of appellant's assertions has proven to be without merit, namely because there is no evidence to support a finding that the Veteran was exposed to herbicides during his active duty service, the Board will nonetheless determine whether service connection for the cause of the Veteran's death is otherwise warranted.

In the present case, the causes of death listed on the death certificate were multi-system organ failure due to (or as a consequence of) sepsis, due to (or as a consequence of) myocardial infarction, due to (or as a consequence of) end-stage renal disease.  Diabetes and congestive heart failure were also listed as significant conditions contributing to death, but not resulting in the underlying cause.  

The Veteran's service personnel records indicate that the Veteran served in the United States and overseas in Thailand.  The Veteran did not serve in the Republic of Vietnam, nor did he assert such during his lifetime, according to his May 2008 claim form.  

The service-treatment records are negative for findings of diabetes, congestive heart failure, ischemic heart disease, renal dysfunction or any other serious medical problems.  The Veteran was reported to be in good health at the time of his discharge physical in December 1970.  

VA outpatient treatment records from February and March 2007 show that the Veteran was a type 2 diabetic, with congestive heart failure, diabetic retinopathy and blindness.  The Veteran was also treated for depression, and suffered from chronic kidney disease, stage 3.  A May 2007 VA outpatient treatment record notes that the Veteran had a 20-year history of type 2 diabetes mellitus (1997 onset).  Other records from May 2007 note "multiple serious medical problems," and moderate major depressive disorder.  Symptoms included, but were not limited to, dyspnea, pedal edema, neuropathy, ataxia, tremors, and blindness.  

The appellant asserts that the Veteran had diabetes since his mid-30's (mid-1980's).  That is over a decade following service discharge.  Regarding the Veteran's heart disease and renal disease, there is no evidence of record showing that the Veteran developed heart disease or kidney disease during service or within the one-year period following discharge from service.  As such, the criteria for service connection on a presumptive basis for a chronic disability listed in 38 C.F.R. § 3.309(a) are not met.  

An August 2007 Statement of Attending Physician indicates that the Veteran was treated from May 2006 to present for diabetes, chronic kidney disease, major depressive disorder, osteoarthritis, neuropathy, legal blindness, and carotid artery disease.  His major diagnosis of diabetes mellitus was considered severe and uncontrolled.  Secondary diagnosis of orthostatic hypotension was severe and neuropathy/ataxia was moderate to severe.  He was considered by the physician to be housebound.  

The Veteran died in May 2008.  The VA terminal hospital records show that the Veteran's chronic kidney disease was at Stage 5 and he presented to a VAMC approximately one week prior to his death with dyspnea on exertion (DOE) and paroxysmal nocturnal dyspnea (PND) with worsening fluid overload and complaints of leg pain.  He reported worsening shortness of breath (SOB) and lower extremity swelling over the prior few weeks.  He claimed compliance with his medications but noted that he had some nausea which resulted in vomiting up some of his medications.  The Veteran was given IV diuretics on admission.  He began urinating frequently and his breathing improved.  The plan at that time was to hold off on initiating hemodialysis, but the Veteran was to be closely monitored in case emergent initiation was needed.

Unfortunately, the Veteran's health deteriorated.  He suffered a cardiac event, and VAMC records from the date of the Veteran's death in May 2008 note that he was in respiratory failure with a poor prognosis.  The Veteran's family elected to change his code status to DNR.

There is no evidence of record showing that the Veteran's death-causing conditions of were multi-system organ failure due to (or as a consequence of) sepsis, due to (or as a consequence of) myocardial infarction, due to (or as a consequence of) end-stage renal disease with contributing causes of diabetes and congestive heart failure are in any way related to service.  The Veteran's diabetes, heart condition, and kidney condition all had their onset many years following discharge from service, and there is no medical evidence linking these conditions to service.  Absent a nexus to service, service connection for the cause of the Veteran's death on a direct basis is not warranted.  

VA obtained a medical opinion in November 2014 to address the appellant's assertions that compensation pursuant to 38 U.S.C.A. § 1151 is warranted for the Veteran's death.  That opinion contains no evidence or reported history to suggest that the Veteran's death-causing conditions had their onset during service, within the first post-service year, or are otherwise related to service.  There is no opinion to the contrary.  

In light of the foregoing, the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death on a direct basis is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


Compensation pursuant to 38 U.S.C.A. § 1151

The appellant contends that her late husband was overmedicated with Gabapentin, that his renal kidney failure was secondary to Gabapentin overdose, which caused massive heart failure, septic shock and required life-support, ultimately leading to death.  The appellant contends that the Veteran ultimately died because VA failed to recognize that the Veteran was overmedicated with Gabapentin, warranting entitlement to compensation under 38 U.S.C.A. § 1151.  In support of her claim, she submitted generic literature from a National Institutes of Health (NIH) website showing the effects of gabapentin on patients with kidney disease, highlighting that gabapentin toxicity in patients with chronic kidney disease is under recognized and patients with chronic kidney disease often receive inappropriately high gabapentin dosage for their kidney function, occasioning overt toxicity.  The appellant also asserted that dialysis was put off when he could have had emergency dialysis that could have saved his life.  She asserted that the Veteran had a liver condition, which the VA doctors failed to diagnose, even after she brought it to their attention.  Finally, she asserted that he developed sepsis while he was in the hospital.

As noted above, the death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable. (Emphasis added.)
When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence of record reflects a March 28, 2008, VA operation report documenting a left cimino fistula.  It was noted that the Veteran's nephrologist believed that he would need to begin dialysis within the next several months.  A May 18, 2008, VA treatment record noted the Veteran as status post arteriovenous fistula placement awaiting maturation to start dialysis.  A May 19, 2008, VA treatment record noted that a renal consultation on this same day stated that the physician would discuss with the patient's family initiating hemodialysis to help with volume management; however, the patient was noted as "resistant" to starting hemodialysis.  A May [redacted], 2008, VA treatment record noted that, at this time, there were no truly emergent indications for hemodialysis.  It was noted that the Veteran's urea was increasing, and he would need hemodialysis soon for metabolic clearance.  Another note from May [redacted], 2008 indicates that the Veteran went into cardiac arrest and had an altered mental status, most likely secondary to hypoxic encephalopathy.  His prognosis was poor, and the Veteran died the next day.  

The VA records from May 2008 also note that the doctor who treated the Veteran was informed by the nursing staff that the Veteran was inadvertently given part of a vancomycin dose overnight (about 100 cc of 200 cc).  The Veteran was on vancomycin previously but it had been discontinued.  The medication was stopped by the doctor on call as soon as the incident was detected.  An incident report was filed and it was noted that the Veteran did not have any complications with the antibiotic, and hemodynamics remained unchanged overnight.  The Veteran's family was so informed, and there is no indication in the record that the appellant is claiming that this incident caused or materially contributed to the Veteran's death.  

With regard to the appellant's assertions regarding Gabapentin, VA treatment records from February 2008 documented treatment for Gabapentin toxicity.  A March 3, 2008, VA treatment record noted that the Veteran had been treated with Gabapentin for diabetic peripheral neuropathy since at least April 2006 with doses titrated up, while kidney function had continued to decline.  A May 14, 2008, VA treatment record noted that, from February 13 through February 18, the Veteran was admitted for "AMS" with hallucinations secondary to Gabapentin toxicity.  A treatment record from this same date also noted that the Veteran had "neuropathy on gabapentin - but with worsening crf - gets gabapentin toxicity and involunatry [sic] movement."

A medical opinion was obtained in November 2014 to address the appellant's assertions.  The examiner reviewed the claims file and noted the above findings regarding the Veteran's VA treatment from 2006 until his death in May 2008.  See November 2014 VA opinion, pp. 3-12 for a more detailed summary of the Veteran's treatment beginning in 2006.  

The examiner provided the following opinion:  

IT IS LESS LIKELY THAN NOT THAT VETERAN'S DEATH WAS THE RESULT OF VETERAN'S WILLFUL MISCONDUCT, OR BY HOSPITAL CARE, MEDICAL OR SURGICAL TREATMENT, OR EXAMINATION FURNISHED TO VETERAN. DEATH WAS NOT PROXIMATELY CAUSED BY THE RESULT OF CARELESSNESS, NEGLIGENCE, LACK OF PROPER SKILL, ERROR IN JUDGEMENT, OR SIMILAR INSTANCE OF FAULT ON THE PART OF THE VA.  

The examiner provided the following rationale:  

1.  VETERAN RECEIVED APPROPRIATE EVALUATION AND TREATMENT FOR SEPSIS.  DIAGNOSIS OF SEPSIS WAS MADE AFTER 5/19/08 BLOOD CULTURES WERE FOUND [positive] FOR [methicillin-susceptible Staphylococcus aureus (staff infection or MSSA)].  PRIOR TO CODE, VETERAN HAD NO [complaints of or C/O] FEVER AND NO OBJECTIVE EVIDENCE OF FEVERS.  NOTES INDICATED HE HAD BLISTERS ON HIS FEET, WHICH WERE BEING TREATED WITH TOPICAL ANTIBIOTICS AND MONITORED DAILY FOR CHANGES.  NO OTHER OBVIOUS SOURCES FOR INFECTION WERE PRESENT.  VETERAN WAS APPROPRIATELY TREATED WITH ANTIBIOTICS, INITIALLY EMPIRICALLY AND THEN TARGETED TO MSSA, AS IDENTIFIED BY BLOOD CULTURES.  NO SOURCE FOR VETERAN'S SEPSIS WAS IDENTIFIED, DESPITE EXTENSIVE WORKUP AND INFECTIOUS DISEASE EVALUATION.  

2.  VETERAN RECEIVED APPROPRIATE EVALUATION AND TREATMENT FOR CHEST PAIN AND HEART DISEASE THROUGHOUT HIS VA TREATMENT.  VETERAN HAD NUMEROUS EKGs, A NMST AND ECHO PRIOR TO MAY 2008 ADMISSION, WHEN REPORTS OF CHEST PAIN WERE NOTED.  IN 2006, VETERAN HAD NMST WHICH DID NOT SHOW ANY EVIDENCE OF ISCHEMIA.  HE WAS FOUND TO HAVE [congestive heart failure or CHF] DUE TO NEPHROTIC SYNDROME, CAUSED BY [diabetes mellitus or DM] NEPHROPATHY.  ECHO IN FEBRUARY 2008 SHOWED NORMAL [ejection fraction or EF] WITH DIASTOLIC DYSFUNCTION AND NORMAL WALL MOTION.

VETERAN HAD MULTIPLE EKGs AND WAS RULED OUT FOR [myocardial infarction or MI] AT TIME OF 5/14/08 ADMISSION.  REVIEW OF MAY 2008 HOSPITALIZATION RECORDS DOCUMENTED VETERAN DID NOT HAVE ANY C/O CHEST PAIN 5/15-5/16/08.  WHEN VETERAN REPORTED CHEST PAIN ON 5/17/08, REPORTING IT HAD RESOLVED BY TIME HE REPORTED IT, MD REQUESTED EKG BE DONE.  
HOWEVER, VETERAN REFUSED TO ALLOW EKG.  ON 5/17-5/18/08, VETERAN DID NOT HAVE FURTHER C/O [chest pain or CP], BUT DID HAVE [shortness of breath or SOB].  HOWEVER, HE REFUSED TO ALLOW [chest x-ray or CXR] TO BE DONE, REFUSED TO COMPLY WITH REQUESTS TO STAY IN BED AND KEEP OXYGEN ON AND REFUSED MEDICATIONS ON MULTIPLE OCCASIONS.  SOME, BUT NOT ALL, NONCOMPLIANCE WITH MEDICAL REQUESTS CAN BE ATTRIBUTED TO [altered mental status or AMS] THAT BEGAN ON 5/17/08.  THERE IS DOCUMENTATION THAT VETERAN HAD BEEN NONCOMPLIANT WITH MEDICATIONS FOR UP TO TWO WEEKS BEFORE ADMISSION, DUE TO SYMPTOMS INCLUDING NAUSEA.  UNFORTUNATELY, IT IS THESE CHANGES THAT PROBABLY LED TO VETERAN'S INCREASED SYMPTOMS AND NEED FOR ADMISSION.  ADDITIONALLY, HE DID NOT SEEK [follow-up or F/U] CARE EARLY IN COURSE OF SYMPTOM WORSENING WHILE HE WAS AN OUTPATIENT.  VETERAN'S AMS WAS ACKNOWLEDGED BY PROVIDERS DURING MAY 2008 ADMISSION.  ATTEMPTS WERE MADE TO FURTHER ASSESS VETERAN FOR CAUSE OF AMS.  USE OF MANY MEDICATIONS THAT MIGHT HAVE HELPED MAKE VETERAN MORE COOPERATIVE WITH TREATMENT WERE RELATIVELY CONTRAINDICATED IN VETERAN, DUE TO RISKS OF SEDATION AND FURTHER [mental status or MS] CHANGES, AS WELL AS LIMITED BY HIS PERSISTENT HYPOTENSION.  ONGOING ATTEMPTS WERE MADE TO GET VETERAN'S COOPERATION WITH CARE.  HIS FAMILY WAS ALSO AWARE OF ONGOING MEDICAL ISSUES, PER CONVERSATIONS WITH MD.  TWO MDs WERE AT VETERAN'S BEDSIDE EVALUATING HIS CONDITION AND WITNESSED THE CARDIAC ARREST, AND PROMPTLY CALLED CODE.  REVIEW OF RECORDS SHOWS STAFF USED DUE DILIGENCE IN THEIR CARE OF VETERAN.  DIAGNOSIS OF MI WAS MADE AFTER CODE AND TRANSFER TO MICU, BASED ON EKG CHANGES AND SIGNIFICANTLY ELEVATED CARDIAC ENZYMES.  VETERAN'S REFUSAL OF EKG AND CXR PREVENTED ANY (POTENTIALLY) EARLIER DETECTION OF ANY CHANGES ATTRIBUTABLE TO OR LEADING TO CARDIAC ISCHEMIA.  CARDIAC ENZYMES FIRST CHECKED WITHIN TWO HOURS POST-CODE SHOWED SIGNIFICANT ELEVATION OF ENZYMES, WHICH CONTINUED TO TREND UPWARDS.  BASED ON TIMING OF THE RISE IN ENZYMES, IT IS MOST LIKELY THAT THE MI OCCURRED AROUND THE TIME OF THE CODE.

SINCE THE VETERAN'S MEDICAL CONDITION WAS SO GRAVE AT THE TIME OF MI DIAGNOSIS, POSSIBLE INTERVENTIONS WERE SEVERELY LIMITED, DUE TO RISKS TO PATIENT OUTWEIGHING POTENTIAL BENEFITS.  VETERAN WAS EVALUATED BY CARDIOLOGY IN COMING TO THIS CONCLUSION.  

3.  THERE IS NO OBJECTIVE EVIDENCE THAT VETERAN'S GABAPENTIN TOXICITY, MANIFESTED AS ALTERED MENTAL STATUS, LED TO VETERAN'S DEMISE.  THE FIRST REPORTS OF AMS OCCURRED AROUND MAY 2007, WITH HALLUCINATIONS REPORTED IN JUNE 2007.  VETERAN EVENTUALLY WAS HOSPITALIZED, DUE IN PART TO MENTAL STATUS CHANGES, AND WAS EVALUATED BY MH AND NEUROLOGY AS HAVING POSSIBLE MS CHANGES DUE TO HIGH DOSE OF GABAPENTIN, IN THE PRESENCE OF DECLINING RENAL FUNCTION.  MEDICATION WAS HELD, THEN SIGNIFICANTLY DECREASED FOR OUTPATIENT USE.  RECORDS SHOW VETERAN INTERMITTENTLY REPORTED CONTINUED AVH, AS WELL AS COGNITIVE CHANGES OVER TIME.  HOWEVER, HE WAS ALERT AND ORIENTED X 3, WITHOUT EVIDENCE OF AVH, AT THE TIME OF HIS MAY 2008 HOSPITALIZATION.  VETERAN'S GABAPENTIN HAD BEEN DISCONTINUED AT THE TIME HE BEGAN HAVING AMS.  REVIEW OF RECORDS SHOWS MULTIPLE POSSIBLE REASONS FOR AMS, INCLUDING (BUT NOT LIMITED TO) UREMIA, HYPOXIA DUE TO PE/PNEUMONIA, SEPSIS, [and possible] CARDIAC ISCHEMIA.  
VETERAN'S UNRESPONSIVENESS [status post or S/P] CARDIAC ARREST WAS DUE TO ANOXIC ENCEPHALOPATHY, AFTER PROLONGED CODE.  

4. THERE IS NO EVIDENCE THAT VETERAN'S [end stage renal disease or ESRD] DEVELOPED DUE TO GABAPENTIN TOXICITY.  WHILE THE OCCURRENCE OF PROBABLE GABAPENTIN TOXICITY IS DOCUMENTED IN VA RECORDS (AS CAUSING MENTAL STATUS CHANGES), IT DOES NOT APPEAR TO BE THE CAUSE OF THE VETERAN'S ESRD, OR A MAJOR CONTRIBUTOR TO ESRD DEVELOPMENT.  FROM REVIEW OF LABS, VETERAN HAD EVIDENCE OF PROTEINURIA ON HIS INITIAL PRESENTATION TO MEDVAMC IN 2005.  RECORDS ALSO SHOWED EVIDENCE THAT HE HAD DM X 20 YRS, WITH OTHER ASSOCIATED DM COMPLICATIONS INDICATIVE OF POORLY CONTROLLED BLOOD SUGARS.  AT THE TIME HE TRANSFERRED PCP CARE TO MEDVAMC, HE HAD ALREADY BEEN TREATED WITH GABAPENTIN BY PMD.  THIS MEDICATION WAS CONTINUED, WITH GRADUAL INCREASES IN DOSAGE, TO 300MG [by mouth three times per day or PO TID] BEFORE NEUROLOGY EVALUATION IN AUGUST 2006.  NEUROLOGY INCREASED GABAPENTIN TO 1200MG PO TID IN AUGUST 2006.

REVIEW OF BUN/CR, eGFR AND PROTEINURIA FROM NOVEMBER 2005-MAY 2008 WAS MADE.  LAB RECORDS SHOW VETERAN HAD PERSISTENT PROTEINURIA, VARYING BETWEEN 100-300MG FROM 11/23/05-5/18/07.  HIS HGBA1Cs BETWEEN 1/04/06-5/14/07 WERE 7.4%-8.5%, WITH BS TO 344 ON 7/19/06, DOCUMENTING POOR SUGAR CONTROL.  HE HAD A HOSPITALIZATION IN 2006 FOR VOLUME OVERLOAD, WHICH WAS DIAGNOSED AS CHF, FELT TO BE DUE TO NEPHROTIC SYNDROME, WHICH WAS ATTRIBUTED TO DM EPHROPATHY.  THERE WAS NO CHANGE IN VETERAN'S LEVEL OF PROTEINURIA UNTIL 11/13/07, WHEN HE WAS FOUND TO HAVE >600MG PROTEIN; REVIEW OF UAs FROM 11/19/07, 1/28/08, 2/13/08, AND 2/29/08 ALL REPORTED PROTEINURIA OF AT LEAST 600MG.  THIS IS CONSISTENT WITH A CHANGE TO SEVERE ALBUMINURIA, AND ALSO CORRESPONDED TO VETERAN HAVING HYPOALBUMINEMIA.  DURING THIS TIME HIS BUN/CR GRADUALLY INCREASED, FROM 28/2.1 ON 5/18/07, TO 35/3.2 ON 11/19/07, AND 75/6.8 ON 2/29/08.  VETERAN WAS FOLLOWED BY RENAL FROM NOVEMBER 2007 TO MAY 2008; AS VETERAN'S RENAL FUNCTION WORSENED, HE WAS APPROPRIATELY REFERRED TO VASCULAR SURGERY, WHO UNEVENTFULLY INSERT AVF FOR DIALYSIS ACCESS.  RENAL FOLLOWED VETERAN CLOSELY AS AN OUTPATIENT AND AN INPATIENT FOR THE NEED TO START DIALYSIS.

REVIEW OF REFERENCE NOTED BELOW [see November 2014 examination report, pp. 14-16 for reference material, and/or see http://www.uptodate.com/contents/moderately-increased-albuminuria-microalbuminuria-in-type-2-diabetes-mellitus?source=see_link: ] SHOWS THAT DIABETIC PATIENTS WITH MODERATE ALBUMINURIA ARE MORE LIKELY THAN PATIENTS WITH NO ALBUMINURIA TO PROGRESS TO SEVERE ALBUMINURIA.  WORSENING ALBUMINURIA HAS BEEN ASSOCIATED WITH POOR GLYCEMIC CONTROL AND TOBACCO USE, TWO FACTORS PRESENT IN VETERAN'S HISTORY.  SEVERE ALBUMINURIA IS CORRELATED WITH SIGNIFICANT DECLINE IN GFR AND DEVELOPMENT OF ESRD. 

WHILE GABAPENTIN IS ASSOCIATED WITH POSSIBLE CHANGES IN MENTAL STATUS AND RENAL DYSFUNCTION, IT DOES NOT CAUSE DYSPNEA, CHEST PAIN, OR EDEMA.  AT THE TIME GABAPENTIN TOXICITY WAS DIAGNOSED, THE VETERAN DID NOT HAVE ANY CHANGE IN RENAL FUNCTION, BUT DID HAVE MODERATE ALBUMINURIA.  SINCE THE VETERAN'S WORSENING GFR APPEARS TO CORRELATE TO WORSENING ALBUMINURIA, POOR BLOOD SUGAR CONTROL AND SMOKING HISTORY, IT IS MY OPINION IT IS LESS LIKELY THAN NOT THAT VETERAN'S ESRD WAS DUE TO GABAPENTIN OVERDOSING OR TOXICITY.

4.  (sic)  THERE IS NO EVIDENCE THAT INITIATION OF HEMODIALYSIS AT AN EARLIER DATE WOULD HAVE CHANGED VETERAN'S OUTCOME.  FROM REVIEW OF RECORDS, VETERAN WAS FOLLOWED BY RENAL FROM NOVEMBER 2007; AT THAT TIME HE MET CRITERIA FOR [chronic kidney disease or CKD] STAGE III.  HE WAS DIAGNOSED WITH ESRD, CKD STAGE V, IN JANUARY 2008, WITH PROMPT REFERRAL TO VASCULAR SURGERY FOR PERMANENT AV ACCESS.  RENAL FOLLOWED VETERAN CLOSELY BETWEEN THIS TIME AND TIME OF VETERAN'S DEATH IN MAY 2008, MONITORING VOLUME STATUS, LABS AND SYMPTOMS/SIGNS OF UREMIA.  BASED ON FREQUENT OUTPATIENT AND DAILY INPATIENT EVALUATIONS, RENAL DID NOT FEEL VETERAN NEEDED URGENT OR EMERGENT DIALYSIS, WHILE AWAITING FOR AVG TO MATURE.  

AS PER THE LITERATURE CITED BELOW, NUMEROUS CLINICAL FACTORS NEED TO BE WEIGHED IN MAKING THE DECISION TO START DIALYSIS.  THIS VETERAN WAS BEING MAINTAINED WITH PO AND IV MEDICATIONS TO CONTROL ACID/BASE BALANCE, ELECTROLYTE LEVELS, AND VOLUME STATUS.  HE PERIODICALLY HAD SOME SYMPTOMS SUGGESTIVE OF UREMIA. HOWEVER, TO WORSENING UREMIA, AS MEDICATIONS AND CO-MORBID CONDITIONS COULD CAUSE THE SAMESYMPTOMS. SINCE VETERAN WAS RESPONSIVE TO INTERVENTIONS BEING MADE, IT DID NOT SEEM APPROPRIATE TO RISK INSERTION OF A TEMPORARY DIALYSIS CATHETER.  AFTER VETERAN HAD CARDIAC ARREST, HE WAS NOTED TO BECOME OLIGURIC AND HAVE A FURTHER INCREASE IN BUN/CR. RENAL CONSIDERED STARTING DIALYIS. HOWEVER, THEY NOTED THAT THE VETERAN HAD PERSISTENT HYPOTENSION DUE TO DIABETIC AUTONOMIC NEUROPATHY.  HEMODIALYSIS IS MOST USEFUL IN PATIENTS WITH ELEVATED BLOOD PRESSURE.  IN PATIENTS WHO ARE HYPOTENSIVE AND HEMODYNAMICALLY UNSTABLE, IT IS VERY DIFFICULT TO REMOVE ENOUGH FLUID TO DECREASE VOLUME OVERLOAD AND REMOVE TOXINS, WITHOUT FURTHER DECREASING BLOOD PRESSURE AND ORGAN PERFUSION.  ULTIMATELY, THE VETERAN WAS NOT DIALYZED DUE TO THESE FACTORS, AS WELL AS NEUROLOGIC STATUS.

AS PER REFERENCE CITED, THERE IS NO ESTABLISHED EVIDENCE THAT INITIATING HEMODIALYSIS EARLIER IMPROVES OUTCOME.  See November 2014 VA examination report, pp. 17-20 and/or http://www.uptodate.com/contents/indications-for-initiation-of-dialysis-in-chronic-kidney-disease :

5.  (sic)  THERE IS NO EVIDENCE THAT VETERAN'S TREATMENT OF DIABETES AT MEDVAMC LED TO HIS DEMISE.  REVIEW OF RECORDS SHOWS LONG HISTORY OF DIABETES PRIOR TO MEDVAMC TREATMENT, WITH VETERAN ON INSULIN AND WITH MULTIPLE DM COMPLICATIONS, AT TIME HE ESTABLISHED CARE HERE.  IN FIRST YEAR, VETERAN'S A1C LEVELS WERE ELEVATED. HOWEVER, WITH CONTINUED F/U AND EDUCATION, IT APPEARS THAT IMPROVED GLYCEMIC CONTROL WAS OBTAINED.  AS VETERAN DEVELOPED DM COMPLICATIONS DUE TO PRIOR HYPERGLYCEMIA, HE HAD FLUCTUATIONS IN BLOOD SUGAR LEVELS, WHICH WERE MONITORED BY ALL HIS PROVIDERS, ADJUSTING INSULIN LEVELS APPROPRIATELY.  SINCE THE VETERAN HAD IMPROVED GLYCEMIC CONTROL AND APPROPRIATE F/U OF DM COMPLICATIONS, IT IS LESS LIKELY THAN NOT THAT DIABETES TREATMENT AT MEDVAMC LED TO HIS DEATH.

Significantly, the examiner noted that 14 hours were spent reviewing the Veteran's record in preparation of the above report.  

The Board finds the above medical opinion highly probative.  The examiner reviewed the entire record, in great detail, and provided specific answers relevant to the issue on appeal.  The examiner provided adequate rationale for the opinions provided, and based the rationale on sound medical principles, some of which were cited in the report as noted above.  Based on the above medical opinion, the VAMC provided proper treatment to the Veteran and the actions by VA medical providers was appropriate based on the condition of the Veteran from 2006 until his death in May 2008.  The Veteran had complications from diabetes and end stage renal disease which hastened his death, but the VA medical center was not negligent or reckless in the care that was provided to treat the Veteran's disabilities.  As the November 2014 examiner points out, the Veteran was monitored closely during the later stages of his life by neurological and renal specialists as appropriate.  His blood sugar was closely monitored and medications were adjusted according to what was thought to produce the least severe side effects.  Critically, there is no competent medical opinion to the contrary.  

The Board has considered the argument presented by and on behalf of the appellant as to the relationship between the Veteran's death and the VA medical care he received prior to his death.  However, these assertions are not competent.  In this regard, such inquiries are medically complex in nature and there is no indication that the appellant or any individual who has represented her in this matter has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to whether an individual's death is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of his death, which is beyond the scope of the appellant or any person who has represented her in this matter.  Therefore, as none of these individuals are competent to render an opinion as to whether any action by VA providers resulted in additional disability so as to cause the Veteran's death, and the Board accords such statements no probative weight. 

In short, and the while the Board is sympathetic to the circumstance which led to the Veteran's death, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


